1933 Act File No. 033-58846 1940 Act File No. 811-07538 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 82 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 82 X LORD ABBETT SECURITIES TRUST (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Brooke A. Fapohunda, Esq. Vice President and Assistant Secretary 90 Hudson Street Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) X on November 30, 2016 pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for apreviously filed post-effective amendment. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state where the offer or sale is not permitted. Lord Abbett Securities Trust PROSPECTUS [NOVEMBER 30, 2016] LORD ABBETTGLOBAL CORE EQUITY FUND CLASS TICKER CLASS TICKER A [TBD] R3 [TBD] C [TBD] R4 [TBD] F [TBD] R5 [TBD] I [TBD] R6 [TBD] R2 [TBD] The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUND Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 4 Principal Risks 6 Performance 9 Management 9 Purchase and Sale of Fund Shares 9 Tax Information 10 Payments to Broker-Dealers and Other Financial Intermediaries 10 MOREINFORMATIONABOUTTHE FUND Investment Objective 10 Principal Investment Strategies 11 Principal Risks 15 Additional Operational Risks 21 Disclosure of Portfolio Holdings 22 Management and Organization of the Fund 22 INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Choosing a Share Class 23 Sales Charges 31 Sales Charge Reductions and Waivers 33 Financial Intermediary Compensation 38 Purchases 43 Exchanges 44 Redemptions 46 Account Services and Policies 48 Distributions and Taxes 56 FINANCIALINFORMATION Financial Highlights 59 GLOBAL CORE EQUITY FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 33 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A C F, I, R2, R3, R4, R5, and R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge(Load) (as a percentage of offering priceor redemption proceeds, whichever is lower) None 1.00% None PROSPECTUS  GLOBAL CORE EQUITY FUND 2 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A C F I R2 R3 R4 R5 R6 Management Fees [0.70%] [0.70%] [0.70%] [0.70%] [0.70%] [0.70%] [0.70%] [0.70%] [0.70%] Distribution and Service (12b-1) Fees [0.25%] [1.00%] [0.10%] None [0.60%] [0.50%] [0.25%] None None Other Expenses [0.44%] [0.44%] [0.44%] [0.44%] [0.44%] [0.44%] [0.44%] [0.44%] [0.44%] Total Annual Fund Operating Expenses [1.39%] [2.14%] [1.24%] [1.14%] [1.74%] [1.64%] [1.39%] [1.14%] [1.09%] Fee Waiver and/or Expense Reimbursement [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] [(0.34)%] Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement [1.05%] [1.80%] [0.90%] [0.80%] [1.40%] [1.30%] [1.05%] [0.80%] [0.75%] (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) Based on estimated amounts for the current fiscal year. (4) For the period from [November 30, 2016] through [March 31, 2018], Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total net annual operating expenses, excluding 12b-1 fees and any acquired fund fees and expenses, to an annual rate of 0.80% for each class other than Class R6. For the same period, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total net annual operating expenses, excluding any acquired fund fees and expenses, to an annual rate of 0.75% for Class R6. This agreement may be terminated only by the Funds Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, and that the Funds operating expenses remain the same, giving effect to the fee waiver and expense reimbursement arrangement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: PROSPECTUS  GLOBAL CORE EQUITY FUND 3 Class If Shares Are Redeemed If Shares Are Not Redeemed 1 Year 3 Years 1 Year 3 Years Class A Shares [$676] [$953] [$676] [$953] Class C Shares [$283] [$632] [$183] [$632] Class F Shares [$92] [$354] [$92] [$354] Class I Shares [$82] [$323] [$82] [$323] Class R2 Shares [$143] [$509] [$143] [$509] Class R3 Shares [$132] [$478] [$132] [$478] Class R4 Shares [$107] [$401] [$107] [$401] Class R5 Shares [$82] [$323] [$82] [$323] Class R6 Shares [$77] [$307] [$77] [$307] Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. The Fund does not show any portfolio turnover because the Fund is newly organized and has not commenced operations as of the date of this prospectus. PRINCIPAL INVESTMENT STRATEGIES To pursue its objective, the Fund invests principally in a diversified portfolio of equity securities of global issuers across all market capitalizations. Under normal conditions, the Fund will invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities of foreign and U.S. companies. Under normal conditions, the Fund will invest a significant amount of its net assets (at least 40%, unless conditions are deemed to be unfavorable, in which case the Fund will invest at least 30%) in securities of non-U.S. companies. The Fund normally will invest in companies located in at least three countries outside of the U.S. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. The Funds principal investments include the following types of securities and other financial instruments:  Equity securities of large, mid-sized, and small companies. The Fund may invest in any security that represents equity ownership in a company. Equity securities usually include common stocks, preferred stocks, equity interests in trusts (including real estate investment trusts (REITs) and privately offered trusts), partnerships, joint ventures, limited liability companies, vehicles with PROSPECTUS  GLOBAL CORE EQUITY FUND 4 similar legal structures, and other instruments with similar characteristics. The Fund considers equity securities to include warrants, rights offerings, convertible securities, and investments that convert into the equity securities described above.  Foreign companies whose securities may be traded on U.S. or non-U.S. securities exchanges, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs). Although the Fund is not required to hedge its exposure to any currency, it may choose to do so. The Fund may invest without limitation in securities of issuers of foreign countries, including emerging market countries.  Value and growth companies that the Funds portfolio management team believes to be undervalued relative to their fundamentals. Value companies are those that the Funds portfolio management team believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and to have the potential for capital appreciation. Growth companies are those that the Funds portfolio management team believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level. The Fund may invest in exchange-traded funds (ETFs). The Funds investments in ETFs and other investment companies in the aggregate are subject to a limit of 10% of the Funds total assets. Consistent with its investment objective and policies, the Fund selectively may invest in derivatives. The Fund may use derivatives for risk management purposes, including to hedge against a decline in the value of certain investments and to adjust the investment characteristics of its portfolio. The Fund also may invest in derivatives for non-hedging purposes to increase its investment return or income. For example, the Fund may manage cash by investing in futures or other derivatives that provide efficient short-term investment exposure to broad equity markets. Some examples of the types of derivatives in which the Fund may invest are forward contracts, futures, options, and swap agreements. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. The Fund may, however, deviate entirely from the investment strategy described above for temporary defensive purposes. The Fund may miss certain investment opportunities if defensive strategies are used and thus may not achieve its investment objective. PROSPECTUS  GLOBAL CORE EQUITY FUND 5 PRINCIPAL RISKS  Portfolio Management Risk: If the Funds fundamental research and quantitative analysis fail to produce the intended result, the Fund may suffer losses or underperform its benchmark or other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Prices of equity securities tend to rise and fall more dramatically than those of debt securities.  New Fund Risk: The Fund is recently organized. There can be no assurance that the Fund will reach or maintain a sufficient asset size to effectively implement its investment strategy. In addition, the Funds gross expense ratio may fluctuate during its initial operating period because of the Funds relatively smaller asset size and, until the Fund achieves sufficient scale, a Fund shareholder may experience proportionally higher Fund expenses than would be experienced by shareholders of a fund with a larger asset base.  Equity Securities Risk: Equity securities, as well as equity-like securities such as convertible debt securities, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition.  Industry and Sector Risk: Although the Fund does not employ an industry or sector focus, its exposure to specific industries or sectors will increase from time to time based on the portfolio management teams perception of investment opportunities. If the Fund overweights a single industry or sector relative to its benchmark index, the Fund will face an increased risk that the value of its portfolio will decrease because of events disproportionately affecting that industry or sector. Furthermore, investments in particular industries or sectors may be more volatile than the broader market as a whole.  Foreign and Emerging Market Company Risk: The Funds investments in foreign (including emerging market) companies and in U.S. companies with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with companies organized and operated in the U.S., these companies may be more vulnerable to economic, political, and social instability and subject to less government supervision, lack of transparency, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign companies also may be subject to inadequate exchange control regulations, the imposition of economic PROSPECTUS  GLOBAL CORE EQUITY FUND 6 sanctions or other government restrictions, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent they are traded on non-U.S. exchanges or markets. Foreign company securities also include ADRs and GDRs. ADRs and GDRs may be less liquid than the underlying shares in their primary trading market. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks. Investments in emerging markets may be considered speculative and generally are riskier than investments in more developed markets because such markets tend to develop unevenly and may never fully develop. Emerging markets are more likely to experience hyperinflation and currency devaluations. Securities of emerging market companies may have far lower trading volumes and less liquidity than securities of issuers in developed markets. The Fund may invest in securities of companies whose economic fortunes are linked to emerging markets but which principally are traded on a non-emerging market exchange. Such investments do not meet the Funds definition of an emerging market security. To the extent the Fund invests in this manner, the percentage of the Funds portfolio that is exposed to emerging market risks may be greater than the percentage of the Funds assets that the Fund defines as representing emerging market securities.  Foreign Currency Risk: The Fund may invest in securities denominated in foreign currencies, which are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.  Geographic Concentration Risk: To the extent the Fund focuses its investments in a single country or only a few countries in a particular geographic region, economic, political, regulatory, or other conditions affecting such region may have a greater impact on Fund performance relative to a more geographically diversified fund.  Large Company Risk: As compared to smaller successful companies, larger, more established companies may be less able to respond quickly to certain market developments and may have slower rates of growth. Large companies also may fall out of favor relative to smaller companies in certain market cycles, causing the Fund to incur losses or underperform.  Mid-Sized and Small Company Risk: Investments in mid-sized and smaller companies may involve greater risks than investments in larger, more established companies. As compared to larger companies, mid-sized and smaller companies may have limited management experience or depth, limited ability to generate or borrow capital needed for growth, and limited products or services, or operate in less established markets. Accordingly, PROSPECTUS  GLOBAL CORE EQUITY FUND 7 mid-sized and smaller company securities tend to be more sensitive to changing economic, market, and industry conditions and tend to be more volatile and less liquid than equity securities of larger companies, especially over the short term. Mid-sized and smaller companies also may fall out of favor relative to larger companies in certain market cycles, causing the Fund to incur losses or underperform.  Blend Style Risk: Growth stocks tend to be more volatile than slower-growing value stocks. Growth stocks typically trade at higher multiples of current earnings than other stocks. Growth stocks often are more sensitive to market fluctuations than other securities because their market prices are highly sensitive to future earnings expectations. At times when it appears that these expectations may not be met, growth stocks prices typically fall. The prices of value stocks may lag the stock market for long periods of time if the market fails to recognize the companys intrinsic worth. Value investing also is subject to the risk that a company judged to be undervalued may actually be appropriately priced or even overpriced. A portfolio that combines growth and value styles may diversify these risks and lower its volatility, but there is no assurance this strategy will achieve that result.  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility. Derivatives also are subject to counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Central clearing of derivatives is intended to decrease counterparty risk but does not make these transactions risk-free. In addition, the Fund will be required to segregate permissible liquid assets to cover its obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its requirements to segregate. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer.  ETF Risk: Investments in ETFs are subject to a variety of risks, including risks of a direct investment in the underlying securities that the ETF holds. Also, ETFs that track particular indices typically will be unable to match the performance of the index exactly due to the ETFs operating expenses and transaction costs, among other things. ETFs typically incur fees that are PROSPECTUS  GLOBAL CORE EQUITY FUND 8 separate from those fees incurred directly by the Funds. As a result, a Fund and its shareholders, in effect, will absorb duplicate levels of fees with respect to investments in ETFs.  Liquidity/Redemption Risk: The Fund may lose money when selling securities at inopportune times to fulfill shareholder redemption requests. The risk of loss may increase depending on the size and frequency of redemption requests, whether the redemption requests occur in times of overall market turmoil or declining prices, and whether the securities the Fund intends to sell have decreased in value or are illiquid.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes resulting from increased realized capital gains. PERFORMANCE This prospectus does not show performance information for the Fund because the Fund has not commenced investment operations as of the date of this prospectus. Performance for the Fund, which provides some indication of the risks of investing in the Fund, will vary from year to year. After the Fund begins investment operations, updated performance information will be available at www.lordabbett.com or by calling 888-522-2388. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Didier O. Rosenfeld, Director 2016 Frederick J. Ruvkun, Partner and Portfolio Manager 2016 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. There PROSPECTUS  GLOBAL CORE EQUITY FUND 9 is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including Individual Retirement Accounts (IRAs). See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, R2, R3, R4, R5, and R6 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. TAX INFORMATION The Funds distributions, if any, generally are taxable to you as ordinary income, capital gains or a combination of the two. Certain taxes on distributions may not apply to tax-exempt investors or tax deferred accounts, such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. INVESTMENT OBJECTIVE The Funds investment objective is to seek long-term capital appreciation. PROSPECTUS  GLOBAL CORE EQUITY FUND 10 PRINCIPAL INVESTMENT STRATEGIES To pursue its objective, the Fund invests principally in a diversified portfolio of equity securities of global issuers across all market capitalizations. Under normal conditions, the Fund will invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities of foreign and U.S. companies. The Fund will provide shareholders with 60 days notice of any change in this policy. Under normal conditions, the Fund will invest a significant amount of its net assets (at least 40%, unless conditions are deemed to be unfavorable, in which case the Fund will invest at least 30%) in securities of non-U.S. companies. The Fund normally will invest in companies located in at least three countries outside of the U.S. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. The Fund may invest in any security that represents equity ownership in a company. Equity securities in which the Fund may invest include common stocks, preferred stocks, equity interests in trusts (including REITs and privately offered trusts), partnerships, joint ventures, limited liability companies and vehicles with similar legal structures, and other instruments with similar economic characteristics. The Fund considers equity securities to include warrants, rights offerings, convertible securities, and investments that convert into the equity securities described above. The Fund invests principally in foreign companies and U.S. companies, the securities of which may be denominated in U.S. dollars or any other currency and which may be traded on U.S. or non-U.S. securities exchanges. The Fund may invest without limitation in securities of issuers of foreign countries, including emerging market countries. The Fund considers emerging market countries to be those not classified as a Developed Market by MSCI. Foreign company securities also include ADRs, GDRs, and similar depositary receipts. ADRs are traded on U.S. securities exchanges and typically are issued by a financial institution (often a U.S. bank) acting as a depositary and represent the depositarys holdings of a specified number of shares of a foreign company. An ADR entitles the holder to all dividends and capital gains earned by the underlying foreign securities. GDRs are traded on non-U.S. securities exchanges and typically are issued by a foreign financial institution (often a foreign bank) acting as a depositary and represent the depositarys holdings of a specified number of shares of either a foreign or U.S. company. A GDR entitles the holder to all dividends and capital gains earned by the underlying foreign or U.S. securities. The Fund may invest in securities denominated in foreign currencies, which may decline in value relative to the U.S. dollar. In the case of hedged positions, the U.S. dollar may decline relative to the currency being hedged. Currency rates in PROSPECTUS  GLOBAL CORE EQUITY FUND 11 foreign countries may fluctuate significantly over short periods of time. Although the Fund is not required to hedge its exposure to any currency, it may choose to do so. The Fund may engage in foreign currency transactions on a spot (cash) basis, and enter into foreign exchange forward contracts and invest in foreign currency futures contracts and options on foreign currencies and futures. The Fund may use these currency-related transactions to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. They also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another. The Fund may invest in value and growth companies that the Funds portfolio management team believes to be undervalued relative to their fundamentals. Value companies are those that the Funds portfolio management team believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and to have the potential for capital appreciation. Growth companies are those that the Funds portfolio management team believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level. The Fund may invest in exchange-traded funds (ETFs). The Funds investments in ETFs and other investment companies in the aggregate are subject to a limit of 10% of the Funds total assets. Consistent with its investment objective and policies, the Fund selectively may invest in derivatives. Derivatives are financial instruments that derive their value from an underlying asset, reference rate, or index. The Fund may use derivatives for risk management purposes, including to hedge against a decline in the value of certain investments and to adjust the investment characteristics of its portfolio. The Fund also may invest in derivatives for non-hedging purposes to increase its investment return or income. For example, the Fund may manage cash by investing in futures or other derivatives that provide efficient short-term investment exposure to broad equity markets. Derivatives are traded on exchanges or in the over-the-counter (OTC) market. Some examples of the types of derivatives in which the Fund may invest are forward contracts, futures, options, and swap agreements.  Forward Contracts: A forward contract involves obligations of one party to purchase, and another party to sell, a specific amount of a currency (or a security or other financial instrument) at a future date, at a price established in the contract. A foreign exchange forward contract reduces the Funds exposure to changes in the value of the currency it will deliver and increases its exposure to changes in the value of the currency it will receive for the duration of the contract. The effect on the value of the Fund is similar to PROSPECTUS  GLOBAL CORE EQUITY FUND 12 selling securities denominated in one currency and purchasing securities denominated in another currency. Forward contracts also may be structured for cash settlement, rather than physical delivery. The Fund may enter into non-deliverable currency forward contracts, which are a particular type of cash-settled forward contract that may be used to gain exposure to a non-convertible or relatively thinly traded foreign currency. Forward contracts typically are traded in the OTC market.  Futures and Options on Futures: The Fund may purchase and sell financial futures contracts and related options on financial futures for any reason, including for hedging and risk management purposes. A futures contract is an agreement to buy or sell a set quantity of an underlying asset at a future date, or to make or receive a cash payment based on the value of a securities index, or some other asset, at a stipulated future date. The terms of futures contracts are standardized. In the case of a financial futures contract based upon a broad index, there is no delivery of the securities comprising the underlying index and a clearing corporation is the counterparty. An option on a futures contract gives the purchaser the right to buy or sell a futures contract in exchange for the payment of a premium.  Options: The Fund may purchase and sell (or write) call and put options in respect of specific securities (or groups of specific securities), indexes, or currencies. A call option on a security is a contract that gives the option purchaser the right to buy a specific number of securities from the option seller (or writer) at a specific price prior to a specified date. For this right, the option purchaser pays the option seller a certain amount of money or premium, which amount is established before entering into the option contract. The seller or writer of that option is obligated to deliver the relevant security to the option purchaser upon exercise of the option. A put option on a security is a similar contract that gives the option purchaser the right to sell, and obligates the option writer to buy, the relevant security at the exercise price at any time during the option period. The Fund may not, however, buy a put option or sell a call option on a security unless the Fund actually holds the security that is the subject of the option. Options on securities indexes are similar to options on individual securities, except that instead of giving the option purchaser the right to receive or sell the relevant security, it gives the option purchaser the right to receive an amount of cash if the closing level of the relevant index is greater than (in the case of a call) or less than (in the case of a put) the exercise price of the option. The Fund may buy or sell standardized options, which typically are listed on an exchange, or privately negotiated and customized options, which typically are traded in the OTC market. OTC options contracts generally are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. PROSPECTUS  GLOBAL CORE EQUITY FUND 13  Swaps: The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates.  Asset Coverage for Derivatives: To the extent that the Fund is obligated under a derivatives contract to make a future payment, the Fund will be required to segregate or earmark on its books cash or other liquid assets to cover the Funds future obligations under the contract. This setting aside of assets generally is referred to as cover. With respect to swaps, futures and forward contracts that are contractually required to cash settle, the Fund is permitted to set aside liquid assets in an amount equal to the Funds daily marked-to-market net obligation ( i.e. , the Funds daily net liability) under the contracts, if any, rather than such contracts full notional value. In the case of futures and forward contracts that are not contractually required to cash settle, the Fund is required to set aside liquid assets equal to such contracts full notional value (generally, the value of the asset underlying the contract at the time of valuation) during the period of time while the relevant positions are open. By setting aside assets equal to only its net obligations under cash-settled swaps, futures and forward contracts, the Fund will have the ability to employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The Fund seeks to invest in companies that are undervalued based on various valuation criteria, such as forward price to earnings, dividend yield, and cash flow yield. Lord Abbett uses a quantitative scoring system to rank companies on various metrics including value, growth, quality, and price momentum. Companies that score highly in these categories are subject to further fundamental analysis by Lord Abbett in order to get a more complete PROSPECTUS  GLOBAL CORE EQUITY FUND 14 understanding of the business model, growth potential, and valuation. Lord Abbett incorporates broader economic and industry analysis with bottom-up company research to identify global investment themes. The portfolio is constructed using a quantitative optimization process that applies numerous strategic, tactical and risk constraints, informed by Lord Abbetts investment themes and economic and industry views, to the securities previously identified from the quantitative scoring system and fundamental analysis. Portfolio performance drivers are analyzed extensively in order to understand sources of return for the portfolio and to inform portfolio changes. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position that may be inconsistent with its principal investment strategies by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. Government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. PRINCIPAL RISKS  Portfolio Management Risk: The Funds fundamental research and quantitative analysis may fail to produce the intended result and the Fund may not achieve its objective. There is no guarantee that the Funds use of quantitative analytical tools will be successful. Factors that affect a securitys value can change over time and these changes may not be reflected in the information the portfolio managers will use. Investments selected using this strategy may perform differently than expected as a result of the factors used in the tools and technical issues in the construction and implementation of the analytical models. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result of the risks associated with the Funds investment strategies, the Fund may PROSPECTUS  GLOBAL CORE EQUITY FUND 15 suffer losses or underperform its benchmark or other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, data imprecision, technology malfunctions, operational errors, and similar factors may adversely affect a single issuer, a group of issuers, an industry, or the market as a whole. Prices of equity securities tend to rise and fall more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund. Economies and financial markets throughout the world are becoming increasingly interconnected, which raises the likelihood that events or conditions in one country or region will adversely affect markets or issuers in other countries or regions.  New Fund Risk: The Fund is recently organized. There can be no assurance that the Fund will reach or maintain a sufficient asset size to effectively implement its investment strategy. In addition, the Funds gross expense ratio may fluctuate during its initial operating period because of the Funds relatively smaller asset size and, until the Fund achieves sufficient scale, a Fund shareholder may experience proportionally higher Fund expenses than would be experienced by shareholders of a fund with a larger asset base.  Equity Securities Risk: Investments in equity securities represent ownership in a company that fluctuates in value with changes in the companys financial condition. Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Certain segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual stock prices also may experience dramatic movements in price. Price movements may result from factors affecting individual companies, sectors, or industries selected for the Funds portfolio or the securities market as a whole, including periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions, changes in political or social conditions, and lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs, or a negative outlook for the future performance of the company. As compared with preferred stock and debt, common stock generally involves greater risk and has lower priority when liquidation, bankruptcy, and dividend payments are made. Because convertible securities have certain features that are common to fixed income PROSPECTUS  GLOBAL CORE EQUITY FUND 16 securities and may be exchanged for common stock, they are subject to the risks affecting both equity and fixed income securities, including market, credit and interest rate risk.  Industry and Sector Risk: Although the Fund does not employ an industry or sector focus, the percentage of the Funds assets invested in specific industries or sectors will increase from time to time based on the portfolio management teams perception of investment opportunities. The Fund may be overweight in certain industries and sectors at various times relative to its benchmark index. If the Fund invests a significant portion of its assets in a particular industry or sector, the Fund is subject to the risk that companies in the same industry or sector are likely to react similarly to legislative or regulatory changes, adverse market conditions, increased competition, or other factors generally affecting that market segment. In such cases, the Fund would be exposed to an increased risk that the value of its overall portfolio will decrease because of events that disproportionately affect certain industries and/or sectors. The industries and sectors in which the Fund may be overweighted will vary. Furthermore, investments in particular industries or sectors may be more volatile than the broader market as a whole, and the Funds investments in these industries and sectors may be disproportionately susceptible to losses even if not overweighted.  Foreign and Emerging Market Company Risk: The Funds investments in foreign (including emerging market) companies and in U.S. companies with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with companies organized and operated in the U.S., these companies may be more vulnerable to economic, political, and social instability and subject to less government supervision, lack of transparency, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign companies also may be subject to inadequate exchange control regulations (including limitations on currency movements and exchanges), the imposition of economic sanctions or other government restrictions, higher transaction and other costs, and delays in settlement to the extent they are traded on non-U.S. exchanges or markets. Investments in foreign companies also may be adversely affected by governmental actions such as the nationalization of companies or industries, expropriation of assets, or confiscatory taxation. Foreign company securities also include ADRs and GDRs. ADRs and GDRs may be less liquid than the underlying shares in their primary trading market. Foreign company securities also may be subject to thin trading volumes and reduced liquidity, which may lead to greater price fluctuation. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such PROSPECTUS  GLOBAL CORE EQUITY FUND 17 securities. Currency exchange rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates and the overall economic health of the issuer. Devaluation of a currency by a countrys government or banking authority also will have an adverse impact on the U.S. dollar value of any investments denominated in that currency. These and other factors can materially adversely affect the prices of securities the Fund holds, impair the Funds ability to buy or sell securities at their desired price or time, or otherwise adversely affect the Funds operations. The Fund may invest in securities of issuers whose economic fortunes are linked to non-U.S. markets, but which principally are traded on a U.S. securities market or exchange and denominated in U.S. dollars. To the extent the Fund invests in this manner, the percentage of the Funds assets that is exposed to the risks associated with foreign companies may exceed the percentage of the Funds assets that is invested in foreign securities that are principally traded outside of the U.S. The Funds investments in emerging market companies generally are subject to heightened risks compared to its investments in developed market companies. The securities markets of emerging countries tend to be less liquid, especially subject to greater price volatility, have a smaller market capitalization, have less government regulation and may not be subject to as extensive and frequent accounting, financial and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions. Companies with economic ties to emerging markets may be susceptible to the same risks as companies organized in emerging markets.  Foreign Currency Risk: The Fund may invest in securities that are denominated or receive revenues in foreign currencies. Such securities are subject to the risk that the relevant currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time for a variety of reasons. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the Fund that are denominated in those currencies, including the value of any income distributions payable to the Fund as a holder of those securities. The Funds use of currency-related transactions involves the risk that Lord Abbett will not accurately predict currency movements and the Funds return could be reduced as a result, in addition to the Fund incurring transaction costs. Also, it may be difficult or impractical to hedge currency risk in many developing PROSPECTUS  GLOBAL CORE EQUITY FUND 18 or emerging countries. The risks associated with exposure to emerging market currencies may be heightened in comparison to those associated with exposure to developed market currencies.  Geographic Concentration Risk: To the extent the Fund focuses its investments in a single country or only a few countries in a particular geographic region, economic, political, regulatory, or other conditions affecting such region may have a greater impact on Fund performance relative to a more geographically diversified fund.  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion. Large companies also may fall out of favor relative to smaller companies in certain market cycles, causing the Fund to incur losses or underperform.  Mid-Sized and Small Company Risk: Investments in mid-sized and smaller companies may involve greater risks than investments in larger, more established companies. Mid-sized and smaller companies generally have narrower product lines, more limited financial resources, less experienced and relatively small management groups, and unproven track records, which may cause them to be more sensitive to changing economic, market, and industry conditions. Their securities may be less well-known and trade less frequently and in more limited volume than the securities of larger, more established companies. In addition, mid- sized and smaller companies typically are subject to greater changes in earnings and business prospects than larger companies. Consequently, the prices of mid-sized and smaller company stocks tend to rise and fall in value more frequently and to a greater degree than the prices of larger company stocks, especially over the short term, which may affect the Funds ability to purchase or sell these securities. Although investing in mid-sized and smaller companies offers potential for above-average returns, these companies may not succeed and the value of their stock could decline significantly. Mid-sized and smaller companies also may fall out of favor relative to larger companies in certain market cycles, causing the Fund to incur losses or underperform.  Blend Style Risk: Growth stocks tend to be more volatile than slower-growing value stocks. Growth stocks typically trade at higher multiples of current earnings than other stocks. Growth stocks often are more sensitive to market fluctuations than other securities because their market prices are highly sensitive to future earnings expectations. At times when it appears that these expectations may not be met, growth stocks prices typically fall. The prices of value stocks may lag the stock market for long periods of time if the market fails to recognize the companys intrinsic worth. Value investing also PROSPECTUS  GLOBAL CORE EQUITY FUND 19 is subject to the risk that a company judged to be undervalued may actually be appropriately priced or even overpriced. A portfolio that combines growth and value styles may diversify these risks and lower its volatility, but there is no assurance this strategy will achieve that result. Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment. The Fund intends to employ a blend of growth and value investment styles depending on market conditions, either of which may fall out of favor from time to time.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions than the underlying security, rate, or index and may become illiquid. Derivatives also are subject to counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Central clearing of derivatives is intended to decrease counterparty risk but does not make these transactions risk-free. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. This is known as leverage risk. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill these coverage requirements. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging and other risk management measures may reduce or eliminate losses, they may also reduce or eliminate gains.  ETF Risk: Investments in ETFs are subject to a variety of risks, including risks of a direct investment in the underlying securities that the ETF holds. For example, the general level of stock prices may decline, thereby adversely affecting the value of the underlying investments of the ETF and, consequently, the value of the ETF. In addition, the market value of the ETF shares may differ from the value of their portfolio holdings because the PROSPECTUS  GLOBAL CORE EQUITY FUND 20 supply and demand in the market for ETF shares at any point is not always identical to the supply and demand in the market for the underlying securities. Also, ETFs that track particular indices typically will be unable to match the performance of the index exactly due to the ETFs operating expenses and transaction costs, among other things. ETFs typically incur fees that are separate from those fees incurred directly by the Funds. Therefore, as a shareholder in an ETF (as with other investment companies), a Fund would bear its ratable share of the ETFs expenses. At the same time, the Fund would continue to pay its own investment management fees and other expenses. As a result, a Fund and its shareholders, in effect, will absorb duplicate levels of fees with respect to investments in ETFs.  Liquidity/Redemption Risk: The Fund may lose money when selling securities at inopportune times to fulfill shareholder redemption requests. The risk of loss may increase depending on the size and frequency of redemption requests, whether the redemption requests occur in times of overall market turmoil or declining prices, and whether the securities the Fund intends to sell have decreased in value or are illiquid. The Fund may be unable to sell illiquid securities at its desired time or price. Illiquidity can be caused by a drop in overall market trading volume, an inability to find a ready buyer, or legal restrictions on the securities resale. Certain securities that are liquid when purchased may later become illiquid, particularly in times of overall economic distress.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example in the prospectus and shareholder reports, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes to shareholders when Fund shares are held in a taxable account. Realized capital gains that are considered short term for tax purposes result in higher taxes to shareholders than long term capital gains. ADDITIONAL OPERATIONAL RISKS In addition to the principal investment risks described above, the Fund also may be subject to certain operational risks, including:  Cyber Security Risk: As the use of technology has become more prevalent in the course of business, Lord, Abbett & Co. LLC (Lord Abbett) and other service providers have become more susceptible to operational and information security risks. Cyber incidents can result from deliberate attacks or unintentional events and include, but are not limited to, gaining unauthorized access to electronic systems for purposes of misappropriating assets, personally identifiable information (PII) or proprietary information PROSPECTUS  GLOBAL CORE EQUITY FUND 21 (e.g., trading models and algorithms), corrupting data, or causing operational disruption, for example, by compromising trading systems or accounting platforms. Other ways in which the business operations of Lord Abbett, other service providers, or issuers of securities in which Lord Abbett invests a shareholders assets may be impacted include interference with a shareholders ability to value its portfolio, the unauthorized release of PII or confidential information, and violations of applicable privacy, recordkeeping and other laws. A shareholder and/or its account could be negatively impacted as a result. While Lord Abbett has established internal risk management security protocols designed to identify, protect against, detect, respond to and recover from cybersecurity incidents, there are inherent limitations in such protocols including the possibility that certain threats and vulnerabilities have not been identified or made public due to the evolving nature of cybersecurity threats. Furthermore, Lord Abbett cannot control the cybersecurity systems of third party service providers or issuers. There currently is no insurance policy available to cover all of the potential risks associated with cyber incidents. Unless specifically agreed by Lord Abbett separately or required by law, Lord Abbett is not a guarantor against, or obligor for, any damages resulting from a cyber-security-related incident. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI. Further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUND Board of Trustees. The Board oversees the management of the business and affairs of the Fund. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Fund and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord Abbett. Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes and manages approximately $[135.4] billion in assets across a full range of mutual funds, institutional accounts, and separately managed accounts, including $[1.4] billion for which Lord Abbett provides investment models to managed account sponsors, as of [September 30, 2016]. PROSPECTUS  GLOBAL CORE EQUITY FUND 22 Portfolio Managers. The Fund is managed by experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide issuer, industry, sector and macroeconomic research, and analysis. The SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. Didier O. Rosenfeld, Director, heads the Funds team. Assisting Mr. Rosenfeld is Frederick J. Ruvkun, Partner and Portfolio Manager. Messrs. Rosenfeld and Ruvkun are jointly and primarily responsible for the day-to-day management of the Fund and have been members of the Funds team since its 2016 inception. Mr. Rosenfeld joined Lord Abbett in 2015. Mr. Rosenfeld was formerly a Portfolio Manager and Senior Analyst at Cornerstone Capital Management from 2014 to 2015 and a Managing Director at State Street Global Advisors from 2000 to 2013. Mr. Ruvkun joined Lord Abbett in 2006. Management Fee. Lord Abbett is entitled to a management fee based on the Funds average daily net assets. The management fee will be accrued daily and payable monthly as calculated at the following annual rates: 0.70% on the first $1 billion of average daily net assets; 0.65% on the next $1 billion of average daily net assets; and 0.60% on the Funds average daily net assets over $2 billion. In addition, Lord Abbett provides certain administrative services to the Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of the Funds average daily net assets. The Fund will pay all of its expenses not expressly assumed by Lord Abbett. Each year the Board will consider whether to approve the continuation of the existing management and administrative services agreements between the Fund and Lord Abbett. A discussion regarding the basis for the Boards approval generally will be available in the Funds semiannual report to shareholders for the six-month period ended April 30th. CHOOSING A SHARE CLASS Each class of shares represents an investment in the same portfolio of securities, but each has different availability and eligibility criteria, sales charges, expenses, and dividends, allowing you to choose the available class that best meets your needs. You should read this section carefully to determine which class of shares is best for you and discuss your selection with your financial intermediary. Factors you should consider in choosing a share class include:  the amount you plan to invest;  the length of time you expect to hold your investment; PROSPECTUS  GLOBAL CORE EQUITY FUND 23  the total costs associated with your investment, including any sales charges that you may pay when you buy or sell your Fund shares and expenses that are paid out of Fund assets over time;  whether you qualify for any reduction or waiver of sales charges;  whether you plan to take any distributions in the near future;  the availability of the share class;  the services that will be available to you; and  the amount of compensation that your financial intermediary will receive. If you plan to invest a large amount and your investment horizon is five years or more, Class A shares may be more advantageous than Class C shares. The higher ongoing annual expenses of ClassC shares may cost you more over the long term than the front-end sales charge you would pay on larger purchases of ClassA shares. Retirement and Benefit Plans and Fee-Based Programs The availability of share classes and certain features of share classes may depend on the type of financial intermediary through which you invest, including retirement and benefit plans and fee-based programs. As used in this prospectus, the term retirement and benefit plans refers to qualified and non-qualified retirement plans, deferred compensation plans and other employer-sponsored retirement, savings or benefit plans, such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, profit-sharing plans, and money purchase pension plans, but does not include IRAs, unless explicitly stated elsewhere in the prospectus. As used in this prospectus, the term fee-based programs refers to programs sponsored by financial intermediaries that provide fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the client pays a fee based on the total asset value of the clients account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period. Key Features of Share Classes. The following table compares key features of each share class. You should review the fee table and example at the front of this prospectus carefully before choosing your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. PROSPECTUS  GLOBAL CORE EQUITY FUND 24 Class A Shares Availability Available through financial intermediaries to individual investors, certain retirement and benefit plans, and fee-based advisory programs[ ] Front-End Sales Charge Up to 5.75%; reduced or waived for large purchases and certain investors; eliminated for purchases of $1 million or more CDSC 1.00% on redemptions made within one year following purchases of $1 million or more; waived under certain circumstances Distribution and Service (12b-1) Fee 0.25% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: None Automatic Conversion None Exchange Privilege Class A shares of most Lord Abbett Funds Class C Shares Availability Available through financial intermediaries to individual investors and certain retirement and benefit plans; purchases generally must be under $500,000 Front-End Sales Charge None CDSC 1.00% on redemptions made before the first anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Automatic Conversion None Exchange Privilege Class C shares of most Lord Abbett Funds Class F Shares Availability Available only to eligible fee-based advisory programs and certain registered investment advisers Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.10% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.10% Automatic Conversion None Exchange Privilege Class F shares of most Lord Abbett Funds Class I Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Automatic Conversion None Exchange Privilege Class I shares of most Lord Abbett Funds PROSPECTUS  GLOBAL CORE EQUITY FUND 25 Class R2 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.60% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.35% Automatic Conversion None Exchange Privilege Class R2 shares of most Lord Abbett Funds Class R3 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.50% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.25% Automatic Conversion None Exchange Privilege Class R3 shares of most Lord Abbett Funds Class R4 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.25% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: None Automatic Conversion None Exchange Privilege Class R4 shares of most Lord Abbett Funds Class R5 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Automatic Conversion None Exchange Privilege Class R5 shares of most Lord Abbett Funds PROSPECTUS  GLOBAL CORE EQUITY FUND 26 Class R6 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Automatic Conversion None Exchange Privilege Class R6 shares of most Lord Abbett Funds (1) [Effective as of the close of business on December 31, 2015, Class A shares are not available for purchase by retirement and benefit plans, except as described in Additional Information about the Availability of Share Classes.] (2) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for Class A and R4 shares, 0.50%; and for Class C, F, R2, and R3 shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The 12b-1 plan does not permit any payments for Class I, R5, and R6 shares. (3) Ask your financial intermediary about the Lord Abbett Funds available for exchange. (4) The 0.10% Class F share 12b-1 fee may be designated as a service fee in limited circumstances as described in Financial Intermediary Compensation. Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. There is no minimum initial investment for Invest-A-Matic accounts held directly with the Fund, including IRAs. Investment Minimums  Initial/Additional Investments Class A and C F, R2, R3, R4, R5, and R6 I General and IRAs without Invest-A-Matic Investments $1,500/ No minimum N/A See below Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum Class I Share Minimum Investment. Unless otherwise provided, the minimum amount of an initial investment in Class I shares is $1 million. There is no minimum initial investment for (i)purchases through or by registered investment advisers, bank trust departments, and other financial intermediaries otherwise eligible to purchase PROSPECTUS  GLOBAL CORE EQUITY FUND 27 Class I shares that charge a fee for services that include investment advisory or management services or (ii) purchases by retirement and benefit plans meeting the Class I eligibility requirements described below. These investment minimums may be suspended, changed, or withdrawn by Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor). Additional Information about the Availability of Share Classes. [
